DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 10/14/2022.  Presently claims 1-10 and 12-20 are pending.  Claims 7 and 14 are withdrawn.  Claim 11 is canceled.  

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/14/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claim 1 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made herein.  
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 102 and this action has therefore been made final.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Karapurath (US 2020/0141265 A1).
Regarding claim 1, Karapurath discloses a variable guide vane (VGV) assembly for a gas turbine engine (variable vane assembly shown in Fig. 4-7, [0074]), comprising: 
variable guide vanes (50) circumferentially distributed about a central axis (axis, 9, Fig. 4), the variable guide vanes rotatable about respective spanwise axes (axis 51, [0076]); and 
a unison member (46 as shown in Fig. 4-5, [0077]) rollingly engageable to a casing (projections 62 of unison member 46 slide along the groove 102 of the casing 44 as shown in Fig. 8, [0082], lines 1-13) of the gas turbine engine for rotation about the central axis (center axis 9), the unison member operatively connected to the variable guide vanes for rotating the variable guide vanes about the respective spanwise axes ([0075], [0076]), the unison member having: 
a first ring (52, Fig. 5) extending around the central axis (9, Fig. 4), 
a second ring (54 or 56) spaced apart (as shown in Fig. 5) from the first ring (52) and extending around the central axis (9), and 
connecting members (64) rigidly connecting (rods 64 are fixed to each ring, [0078], lines 7-15) the first ring to the second ring (as shown in Fig. 5, [0078]), the connecting members (64) being non-rotatable relative to the first ring (52) and the second ring (54 or 56, each connecting member 64 is rigidly fixed to each ring and therein does not rotate relative to the rings, [0078]).
Regarding claim 3, Karapurath discloses wherein the unison member (unison member 46) defines pockets circumferentially interspaced with the connecting members (i.e., pockets, which are the square gaps in between the rings and circumferentially between the connecting members and wherein the gaps are free of material as shown in Fig. 5).
Regarding claim 4, Karapurath discloses wherein the unison member is free of material at the pockets (at the locations of the pockets stated above, there is no material or components at the regions of the pockets, and therein the unison member is free of material at the pockets).
Regarding claim 5, Karapurath discloses wherein the first ring (52) is axially offset from the second ring (54 or 56) relative to the central axis (axis 9, as shown in Fig. 4).
Regarding claim 6, Karapurath discloses wherein the connecting members (64) are parallel to one another (as shown in Fig. 5).
Regarding claim 8, Karapurath discloses wherein a thickness of the connecting members (i.e., the radial thickness/diameter of 64, in Fig. 5-6) taken in a radial direction relative to the central axis (axis 9) is less than a thickness taken in the radial direction for each of the first and second rings (the thickness in the radial direction of the rings 52, 54, 56 is greater (i.e., from the tip of clevises 60 to the outer circumferential of the ring)).
Regarding claim 9, Karapurath discloses wherein an axial distance from the first ring (52) to the second ring (54 or 56) relative to the central axis (9) is more than a radial distance from the first ring to the second ring (since the rings 52, 54, 56 are aligned in the radial direction, therein there is zero radial offset between the rings; as shown in Fig. 4-5, and therein the axial distance form the first ring to the second ring is more than a radial distance from the first ring to the second ring).

Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 10 is allowed.
Regarding claim 2, Karapurath fails to disclose or suggest wherein the first ring (52), the second ring (54 or 56), and the connecting members (64) are parts of a single monolithic body of the unison member.  It would not have been obvious to one of ordinary skill in the art to make the unison member a monolithic body comprised of the first ring, the second ring, and the connecting members because such configuration would make the entire unison assembly (46) difficult to manufacture.  Karapurath discloses that having multiple identical components with simple connections allows for casing assembly 42 to be simple, quick and inexpensive to manufacture ([0089], [0090]).
Regarding claim 10, Karapurath discloses a gas turbine engine (Fig. 1), comprising: 
an annular gaspath (A, Fig. 1) extending around a central axis (central axis 9, as shown in Fig. 1), the annular gas path defined between a first casing and a second casing (outer and inner casings shown in Fig. 1 for the high pressure compressor 15, [0074]); and 
a variable guide vane (VGV) assembly for a gas turbine engine (variable vane assembly shown in Fig. 4-7, [0074]), having variable guide vanes (50) circumferentially distributed about a central axis (axis, 9, Fig. 4), the variable guide vanes rotatable about respective spanwise axes (axis 51, [0076]); and a unison member (46 as shown in Fig. 4-5, [0077]) rollingly engageable to the first casing (projections 62 of unison member 46 slide along the groove 102 of the casing 44 as shown in Fig. 8, [0082], lines 1-13) of the gas turbine engine for rotation about the central axis (center axis 9) and rotabtable about the central axis ([0075]), the unison member operatively connected to the variable guide vanes for rotating the variable guide vanes about the respective spanwise axes ([0075], [0076]), 
the unison member defining a plurality of pockets circumferentially distributed about the central axis (i.e., pockets, which are the square gaps in between the rings and circumferentially between the connecting members and wherein the gaps are free of material as shown in Fig. 5), the pockets located between a first ring (52) and a second ring (54 or 56, as shown in Figs. 4-5) of the unison member (46).
Karapurath fails to disclose or suggest wherein the first ring (52) and the second ring (54 or 56) are parts of a single monolithic body of the unison member.  It would not have been obvious to one of ordinary skill in the art to make the unison member a monolithic body comprised of the first ring and the second ring because such configuration would make the entire unison assembly (46) difficult to manufacture.  Karapurath discloses that having multiple identical components with simple connections allows for casing assembly 42 to be simple, quick and inexpensive to manufacture ([0089], [0090]).
Claims 12-13, and 15-20 would are allowed due to their dependency of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/20/2022